DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed 05/29/2021.  

Claims 1-20 are pending in this application. 


Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murugesan et al.  (US 20190114206).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Murugesan teaches a system (provides a system, method and computer-readable storage device; paragraph 0013-0014 and Fig.1), comprising: 
a memory (system memory 115) that stores computer executable components; and 
a processor (processor 110) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 

a performance component that assigns performance points to different nodes based on execution of one or more workload types (Work items can be defined as individually schedulable functions that operate on a queue of packets. Work items can run within a single process or across multiple processes in a given user plane, i.e., a container or a virtual machine. The scheduler 204 will access a configuration file 212 that includes data associated with a number of key performance indicators. For example, key performance indicators can include one or more of CPU utilization 208, packet drops 206, latency information, 210 as well as other performance information which might be available. Each key performance indicator can include a threshold value within the configuration file 212; paragraph 0019); and 

a scheduler extender component that modifies a scheduling decision to run a workload type on a node based on the performance points (paragraph 0022: the scheduler 204 can include the information about the application type such that the scheduling decision 204 will not only involve a scale up 214 or a scaled-down 216 decision but also assign work items associated with an application to particular cores to improve efficiency or to match the application type with a resource type based on a likelihood of an affinity of that application for a particular resource type. By matching application type with resources, the system can improve performance and avoid mismatches between work items and resources such as cores. The application type can also impact the dynamic adjustments between the binding of cores to work items when the cores are all of a similar type; paragraph 0026: adjusting workload allocations includes one or more of: scaling up work items such that additional cores are bound to the work items or scaling down the work items such that cores are unbound to the work items. In this scenario, one set of work items could be scaled up, while another set of work items could be scaled down. Adjusting workload allocations can include adjusting how many cores are assigned to a respective work item within the user plane. The adjusting can also occur at a scheduled number of observations which can be static or dynamic in terms of timing. While cores are referenced, the adjustment can also relate to any other type of compute resource such as memory, bandwidth, and so forth). As to claim 2:
Murugesan teaches the computer executable components further comprise: a workload clustering component that determines at least one of a quantity or a type of the one or more workload types (paragraphs 0028-0029).As to claim 3:
Murugesan teaches the computer executable components further comprise: a workload classification component that classifies the workload type as one of the one or more workload types (paragraphs 0028-0029).As to claim 4:
Murugesan teaches the performance component assigns the performance points based on at least one of: runtime performance of at least one of the different nodes in executing the one or more workload types; failure rate of the one or more workload types executed by at least one of the different nodes; one or more attributes of at least one of the different nodes; one or more attributes of the one or more workload types; or at least one defined workload execution objective (paragraphs 0028-0029).As to claim 5:
Murugesan teaches the performance component: monitors runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and updates one or more performance points of at east one of the (paragraphs 0020 and 0025).As to claim 6:
Murugesan teaches scheduler extender component ranks the different nodes based on one or more performance points of the different nodes corresponding to the workload type (paragraphs 0028-0029).As to claim 7:
Murugesan teaches scheduler extender component adjusts a scheduler ranking of the different nodes based on one or more performance points of the different nodes corresponding to the workload type, thereby facilitating improved performance of at least one of the workload type, the node, or the processor (paragraphs 0022 and 0029).As to claims 8-14:
Note the rejection of claims 1-7 above, respectively. Claims 8-14 are the same as claims 1-7, except claims 8-14 are method claims and claims 1-7 are system claims.

As to claims 15 and 17-20:
Note the rejection of claims 1 and 4-7 above, respectively. Claims 15 and 17-20 are the same as claims 1 and 4-7, except claims 15 and 17-20 are computer program product claims and claims 1 and 4-7 are system claims.

As to claim 16: 
Refer to claims 2 and 3 above for rejection.

Response to Arguments

3. 	Applicants' arguments filed 05/29/2021 have been fully considered but they are not 
persuasive.

Applicant argues that Murugesan does not teach “a performance component that assigns performance points to different nodes based on execution of one or more workload types; and a scheduler extender component that modifies a scheduling decision to run a workload type on a node based on the performance points”. 

In response, under a broadest reasonable interpretation, Murugesan’s teaching “Work items can be defined as individually schedulable functions that operate on a queue of packets. Work items can run within a single process or across multiple processes in a given user plane, i.e., a container or a virtual machine. The scheduler 204 will access a configuration file 212 that includes data associated with a number of key performance indicators. For example, key performance indicators can include one or more of CPU utilization 208, packet drops 206, latency information, 210 as well as other performance information which might be available. Each key performance indicator can include a threshold value within the configuration file 212” (paragraph 0019)  meets the limitations as claimed.  Also,  Murugesan teaches a scheduler extender component that (paragraph 0022: the scheduler 204 can include the information about the application type such that the scheduling decision 204 will not only involve a scale up 214 or a scaled-down 216 decision but also assign work items associated with an application to particular cores to improve efficiency or to match the application type with a resource type based on a likelihood of an affinity of that application for a particular resource type. By matching application type with resources, the system can improve performance and avoid mismatches between work items and resources such as cores. The application type can also impact the dynamic adjustments between the binding of cores to work items when the cores are all of a similar type; paragraph 0026: adjusting workload allocations includes one or more of: scaling up work items such that additional cores are bound to the work items or scaling down the work items such that cores are unbound to the work items. In this scenario, one set of work items could be scaled up, while another set of work items could be scaled down. Adjusting workload allocations can include adjusting how many cores are assigned to a respective work item within the user plane. The adjusting can also occur at a scheduled number of observations which can be static or dynamic in terms of timing. While cores are referenced, the adjustment can also relate to any other type of compute resource such as memory, bandwidth, and so forth). 




Conclusion

4.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time           policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
            be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199